Citation Nr: 0811787	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  02-20 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
prior to January 1, 1996.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from August 1985 to July 
1986.  He was retired from service by reason of an above-the-
knee amputation of his left leg resulting from an in-service 
motorcycle accident.

Within a few weeks of his discharge, the veteran filed a 
claim for VA benefits, including TDIU.  In August 1986, the 
RO granted service connection for amputation of the left leg, 
assigned a 60 percent evaluation therefor, and denied TDIU.  
The RO notified the veteran of its decision as to the left 
leg amputation.  However, it did not provide any notice of 
its determination with respect to TDIU.

On March 11, 1998, the veteran submitted VA Form 21-8940, 
Veteran's Application for Increased Compensation based on 
Unemployability.  Later that same month, the RO granted TDIU 
effective from March 11, 1998.  The veteran was notified of 
the RO's decision, and of his appellate rights, but he did 
not initiate an appeal within one year.  As a result, that 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.302. 20.1103.

In January 2002, the RO informed the veteran that it had 
failed to notify him of its August 1986 denial of TDIU.  He 
was invited to file a notice of disagreement (NOD) with that 
decision, if he so desired.  The veteran filed an NOD in 
April 2002.  A statement of the case (SOC) was issued in 
October 2002, and an appeal was perfected by virtue of a 
substantive appeal received in November 2002.  In December 
2003, the Board of Veterans' Appeals (Board) remanded the 
matter to the RO for additional development.

In September 2004, while the case was in remand status, the 
RO determined that it had committed clear and unmistakable 
error in its March 1998 decision; specifically, that it had 
failed to recognize that the veteran had never received 
notice of the August 1986 denial of TDIU, and that his July 
1986 claim for TDIU therefore remained open and pending at 
the time of the March 1998 decision.  See 38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).  Based on that determination, 
and in light of the evidentiary record, the RO found that 
January 1, 1996 was the proper effective date for the award.

In May 2005, the Board remanded the case for additional 
development.  The RO confirmed and continued the prior 
determination, and the case was returned to the Board in 
February 2006.  In March 2006, the Board denied the appeal.  
The Board also denied a subsequent motion for 
reconsideration.

The veteran appealed the Board's March 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2007, the parties to the appeal filed a joint motion 
asking the Court to vacate and remand the Board's decision.  
The Court granted the motion later that same month.

In August 2007, the Board remanded the case for further 
development.  The RO confirmed and continued the prior 
determination, and the case was returned to the Board in 
March 2008.  The case is now presented for further appellate 
review.

For the reasons set forth below, this matter is again being 
REMANDED.  VA will notify the veteran if further action is 
required on his part.


REMAND

When this case was remanded in August 2007, the Board 
requested that the agency of original jurisdiction (AOJ) 
arrange to have the veteran scheduled for a VA examination 
for purposes of obtaining an opinion as to the likely effect 
that his service-connected left leg disability had on his 
ability to obtain and perform substantially gainful work 
during the period from July 1986 to December 1995.  
Thereafter, the AOJ was to take adjudicatory action on the 
veteran's claim with consideration of all the evidence, 
including, among other things, a VA Form 21-8940 completed by 
the veteran in April 2006, an affidavit he executed on the 
same date, and poverty threshold data from the U.S. Census 
Bureau for the years 1986 to 1995; each of which was added to 
the claims file after the last supplemental statement of the 
case (SSOC) in October 2005.

Unfortunately, the requested development has not been 
completed.  The evidence shows that the AOJ made arrangements 
to have the veteran examined, that he failed to report for 
the examination, and that the AOJ thereafter confirmed and 
continued the prior denial.  However, there is no indication 
that the AOJ, in denying the claim, considered the evidence 
received subsequent to the October 2005 SSOC, as directed in 
the remand:  The only evidence listed in the resulting SSOC, 
dated in December 2007, is the notice the AOJ received of the 
veteran's failure to report for the requested VA examination.  
There is no discussion of other any evidence.

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2007).

On remand, the veteran should be afforded another opportunity 
to report for the requested examination.  The veteran is 
hereby advised that the examination is being scheduled to 
assist VA in properly adjudicating his claim, and that his 
failure to report for the examination may result in his claim 
being disallowed.  The Court has indicated that "[t]he duty 
to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran desires 
help with his claim, he must cooperate with VA's efforts to 
assist him, to include reporting for scheduled examinations.  
Id.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Make another attempt to have the veteran 
scheduled for a VA examination of his left 
leg.  The examining physician must examine 
the veteran, review the entire record-
including the information in the veteran's 
VA vocational rehabilitation folder-and, 
after conducting any testing deemed 
necessary, discuss the likely effect the 
veteran's service-connected left leg 
disability had on his ability to obtain and 
perform substantially gainful work during 
the period from July 1986 to December 1995.  
If the veteran does not report for the 
examination, the examiner should render an 
opinion based on the evidence available.  An 
explanation should be provided for any 
opinions offered.

2.  Thereafter, take adjudicatory action on 
the veteran's claim with consideration of 
all the evidence, including the requested VA 
medical opinion, the VA Form 21-8940 
completed by the veteran in April 2006, the 
affidavit he executed on the same date, and 
poverty threshold data from the U.S. Census 
Bureau for the years 1986 to 1995.  If the 
benefit sought remains denied, furnish an 
SSOC to the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

